Citation Nr: 0507156	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for ear infection.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded the case to the RO in 
June 2003 for due process concerns.  The case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  Otitis media and externa were not manifest during service 
and are unrelated to service.

2.  Sinusitis was not manifest during service and is 
unrelated to service.

3.  Sleep apnea was not manifest during service and is 
unrelated to service.


CONCLUSIONS OF LAW

1.  Ear infection was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in July 2003.  In this 
case, the claimant was informed of the duties to notify and 
assist, and to obtain records and examinations or opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  He 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veterans Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  A 
supplemental statement of the case was issued in August 2004.  
This constituted subsequent process.

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board notes that in May 2002, the veteran 
stated that he had been treated while stationed in Vincenza, 
Italy in 1965 to 1967 and that apparently VA had not obtained 
records of treatment at the Ft. Belvoir Army Hospital from 
the Surgeon General of the Army.  However, the service 
records appear to be complete.  Moreover, the RO requested 
complete service medical records in January 2001 and in March 
2001, the record repository indicated that requested records 
were mailed.  In the instant case, VA has made reasonable 
efforts to develop the record.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and additional evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by VA or by the claimant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual background

Service medical records reveal that in December 1964, the 
veteran complained of a sore throat, headaches, and running 
nose.  He denied ear pain.  Clinical evaluation of his ears 
was negative.  His pharynx was red with no exudate.  The 
impression was upper respiratory infection.  

In December 1965, the veteran complained of a head cold of 
one week's duration.  He had a headache.  Medication was 
prescribed.  

On service evaluation in February 1967, pharyngitis for the 
past several days was reported.  Clinical evaluation revealed 
the tonsillar fossae to have enlarged mildly purulent 
exudate.  His pharyngeal mucosa was red with a questionable 
herpetic lesion.  The impression was rule out strep 
pharyngitis.  Medication was prescribed.  

On separation examination in May 1967, the veteran denied 
having or having had frequent or severe headache, dizziness, 
eye trouble, ear, nose, or throat trouble, hearing loss, 
running ears, chronic or frequent colds, sinusitis, hay 
fever, asthma, shortness of breath, chronic cough, and 
frequent trouble sleeping.  Clinical evaluation of his head, 
face, neck, nose, eyes, sinuses, mouth and throat, ears, 
drums, and neurologic system was normal.

VA medical records show complaints of an ear ache for 2 weeks 
in July 2000.  Otitis media was assessed then and in August 
2000.  The veteran reported a perforated right eardrum on VA 
evaluation in October 2000.  He also reported that he felt 
sleepy all the time.

In February 2001, the veteran reported that since he left the 
army, he had always had lots of trouble with infections.  He 
stated that in 1983, an ear specialist in Texas made a hole 
in his eardrum to remove the infection.  A February 2001 VA 
medical record indicates that the veteran was there for 
follow-up of sleep apnea.  The assessment was possible 
obstructive sleep apnea.

On VA examination for hearing loss in February 2001, the 
veteran stated that at one point in his military career, he 
had some infection.  Infection had been ongoing since 1983.  

On VA evaluation in May 2001, the veteran stated that from 
1981 to 1982, he had been falling down due to equilibrium 
problems.  He also indicated that he wanted to undergo a 
sleeping test as he snored and did not breathe during his 
sleep, according to his wife.  A VA evaluation in June 2001 
revealed otitis externa.  

In August 2001, the veteran reported that he had recently 
started using a CPAP machine.  In October 2001, a VA CT scan 
revealed mucosal thickening in the left maxillary and frontal 
sinuses and in the ethmoid air cells.  

On VA evaluation in December 2001, sleep apnea was assessed.  
Also, the veteran maintained that his ear problems were the 
direct result of military assignments fixing loud generators.  

On VA evaluation in January 2002, strep throat was assessed.  
In May 2002, the veteran stated that he was treated for 
sinusitis at an army hospital and he was treated for a 
bilateral ear infection while stationed in Italy.  He stated 
that his sleep apnea was secondary to sinusitis.  

The veteran was seen by VA in July 2002 with swollen 
turbinates.  The assessment was upper respiratory 
infection/strep.  In September 2002, VA evaluation revealed 
right ear fungal otitis externa.  In November 2002, otitis 
media and externa of the right ear were reported.

In July 2003, the veteran stated that during service in 
Virginia, he had fever and ear pain for 24 hours before he 
asked where the hospital was.  He had to walk about 1 or 1 
1/2 miles to the hospital in 3 or 4 feet of snow.  Since that 
time, he had always had trouble with his ears and sinusitis.  
At night he wakes up choking and can not catch his breath.  
Also, he had lots of trouble in Germany.  He left the service 
at age 21 or 22 and by age 29, he would fall down.  He 
indicated that he was treated for sinusitis and ear infection 
from October to November 1964 and from December 1965 to 
January 1966.  In November 2003, the veteran's sinuses were 
tender and the VA assessment was upper respiratory infection.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Otitis media is an inflammation of the middle ear marked by 
pain, fever, dizziness, and abnormalities of hearing.  
Franzen v. Brown, 9 Vet. App. 235 (1996).  Otitis externa is 
inflammation of the external auditory canal.  Bucklinger v. 
Brown, 5 Vet. App. 435 (1993).

Analysis

The veteran has appealed the denial of service connection for 
ear infection, sinusitis, and sleep apnea.  He does not 
assert that claimed disability was incurred in combat.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.

Service connection may be established for ear infection, 
sinus disease, or sleep apnea if manifest during service or 
if it is otherwise linked to service.  The evidence shows 
that the veteran's current otitis media and externa, sinus 
disease, and sleep apnea were not manifest in service and are 
unrelated to service.

The veteran had an impression of an upper respiratory 
infection, a headache, pharyngitis, a questionable herpetic 
lesion on his pharyngeal mucosa, and possible strep 
pharyngitis in service.  However, neither ear infection, nor 
sinusitis, nor sleep apnea was identified in service.  
Additionally, he denied having pertinent history and 
symptomatology on service separation examination in May 1967.  
Furthermore, his head, face, neck, nose, eyes, sinuses, mouth 
and throat, ears, drums, and neurologic system were 
clinically normal on service separation examination in May 
1967.  Post-service, the earliest ear disease is documented 
in VA medical records dated in July 2000 when otitis media 
was shown.  Moreover, the veteran reported in May 2001 that 
he had been falling down due to equilibrium problems from 
1981 to 1982 and he has not reported any post-service 
treatment for ear problems any earlier than 1983.  Sleep 
apnea was first reported as being suspected in February 2001.  
Sinus thickening was first documented in October 2001.  There 
is no competent evidence of record linking the veteran's 
otitis, sinus disease, or sleep apnea to service.

The veteran's denials and normal clinical findings on service 
separation examination, and the lack of a showing of otitis, 
sinus disease, and sleep apnea, for many years after service, 
are more probative than his recent uncorroborated assertions 
in support of claims for benefits.

Moreover, the veteran as a lay person has not been shown to 
be capable of making medical conclusions.  Thus, his opinions 
regarding diagnosis and causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran's May 2002 assertion that his sleep apnea is 
secondary to his sinusitis is not material, as sinusitis is 
not a service-connected disease.  See 38 C.F.R. § 3.310(a) 
(2004).

Accordingly, service connection for ear infection, sinusitis, 
and sleep apnea is not warranted.  The preponderance of the 
evidence is against the claims and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Entitlement to service connection for ear infection is 
denied.  Entitlement to service connection for sinusitis is 
denied.  Entitlement to service connection for sleep apnea is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


